It is
my honour to read out the statement of Mr. Zine El
Abidine Ben Ali, President of the Republic of Tunisia
and Chairman of the sixteenth session of the Arab
League Council, who had wanted to attend this meeting
but was detained by urgent commitments. The
statement reads as follows:
“It is my distinct pleasure to convey to you,
Sir, and to your sisterly country, the Republic of
Gabon, my sincere congratulations on your
election as President of the General Assembly at
this session. We wish you every success.
“I also wish to express to your predecessor,
Mr. Julian Hunte, my great appreciation for his
excellent management of the proceedings of the
previous session.
“I also take this opportunity to convey my
thanks and appreciation to Secretary-General
Kofi Annan for his commendable efforts to
promote the role of the Organization and to fulfil
its objectives of establishing security and peace
throughout the world.
“Tunisia reiterates its commitment to the
principles and purposes of the United Nations
Charter and reaffirms its steady resolve to
continue to contribute to all efforts to reform the
Organization and to develop its structures, the
General Assembly and the Security Council in
particular, so that it can remain the guarantor of
the application of international law and the
consolidation of justice, stability and
development throughout the world.
“Faced with rising tensions in many regions
of the world, the widening development gap
between countries and the serious challenges
confronting humankind, the international
community is called upon to reorganize
international relations in accordance with a new
vision based on cooperation, solidarity and
coexistence among all peoples. That is the
approach which we sought to develop at the
Summit Conference of the Arab League Council
hosted by my country on 22 and 23 May, the
current session of which we have the honour of
chairing.
“In addition to the outcome of the Arab
Summit, which represents a qualitative leap in the
system of joint Arab action, the Arab States sent
a clear message to the international community.
In it, they reaffirmed their commitment to a just,
comprehensive and lasting peace as a strategic
option in settling the Arab-Israeli conflict, based
on the Arab peace initiative, international
legality, the relevant resolutions of the Security
Council and the implementation of the road map.
The community of Arab States is determined to
intensify its international activities to reactivate
the Arab peace initiative and to rally international
support for it.
“The serious escalation of the situation in
the occupied Palestinian territories and Israel’s
stubborn imposition of a policy of fait accompli
and unilateral measures require the international
community to act promptly to end the violence
against and provide international protection for
the brotherly Palestinian people, to lift the siege
imposed on its legitimate leadership, to cease the
building of settlements and to recognize the
advisory opinion of the International Court of
Justice declaring the construction of the
separation wall illegal and calling for its
demolition. We believe that this would help to
create conditions conducive to the establishment
of a new era of confidence and understanding
among all parties in the region in which the peace
process can be resumed, the brotherly Palestinian
people can recover its legitimate rights and
establish its independent State, and Syria and
Lebanon can recover all of their occupied
territories.
“While renewing its commitment to
supporting Iraq’s national unity and respect for its
sovereignty and independence, the community of
Arab States stresses the need for the United
Nations to assume its vital role in that sisterly
country. In the framework of the League of Arab
States, we will continue to support international
efforts to demonstrate the solidarity of the Arab
world with the Iraqi people as our contribution to
establishing security and stability in that country
and creating conditions conducive to its
reconstruction.
7

“The Arab countries also support the efforts
made at the United Nations and regional levels,
and in particular by the African Union, to achieve
unity, peace and development in the brotherly
Sudan. They also welcome the steps taken by the
Sudanese Government to honour its commitments
under the agreement to re-establish security and
stability in Darfur, signed on 3 July 2004 with the
Secretary-General of the United Nations.
“The Arab Summit was an historic occasion
at which the Arab States reaffirmed the fact that
finding just solutions to the fundamental
problems of the region that have adversely
affected world peace and security would reinforce
the instincts of its peoples for security and peace,
enhance the development process, update and
consolidate the principles of human rights and
democracy, and promote the role and status of
women in society, in conformity with each
country’s cultural specificities, conditions and
abilities, and based on its own free will and
commitment to shared humanitarian values.
“Given the Arab States’ conviction of the
importance of the economic and social
dimensions in strengthening the process of
building the pan-Arab system, our Arab Summit
has decided to establish a common strategy for
economic and social action and a plan to fight
poverty and reinforce development efforts. In so
doing, it has demonstrated its resolve to
contribute to implementing the decisions of the
Millennium Summit. The Arab States’ call for the
articulation of a new concept of cooperation- and
solidarity-based partnership with all countries of
the world consecrates the path of dialogue among
cultures and anchors the values of tolerance,
understanding and complementarity among them.
“Our States and peoples hope that the
international community and the influential
parties will step up their endeavours to settle the
pending issues in the region, support the efforts
of countries to upgrade their economies, and
promote their development and social
programmes in the framework of cooperation and
coordination between the United Nations and the
League of Arab States.
“Tunisia is eager to contribute to the
promotion of joint Arab action and seeks to give
new impetus to regional cooperation. In that
context, we and our brother leaders of the
Maghreb States are seeking to reactivate the
Maghreb Union, which is an irreversible strategic
choice and a legitimate aspiration, shared by all
the peoples of the region, to greater
complementarity and solidarity. Our country is
also eager to continue contributing to building the
structures of the African Union, strengthening the
foundations of security and stability in Africa,
and establishing economic and social cooperation
among African countries. That will effectively
help our countries to achieve integration in the
march towards prosperity and progress and to
create genuine partnerships with regional
groupings throughout the world.
“At the Mediterranean level, the ‘five plus
five’ summit involving the Maghreb countries
and European countries of the southern
Mediterranean, held in Tunis in December 2003,
has made a fresh start for cooperation and
solidarity-based partnership among them in the
context of establishing security and stability and
of achieving economic complementarity, cultural
and social communication, and constructive
political dialogue. Serving as coordinator of the
community of Arab States within the Euro-
Mediterranean process, Tunisia strives to inject
more efficiency and vitality into the process so as
to consolidate the foundations of security,
stability and development within the Euro-
Mediterranean area.
“The World Solidarity Fund for poverty
eradication, created on the basis of a Tunisian
proposal of 1999 and adopted by the General
Assembly on 20 December 2002, reflects
Tunisia’s ongoing commitment to anchoring the
principles of justice, solidarity and sustainable
development in the world, based on our
successful pioneering national experience in that
field over many years. We believe that the Fund,
which has become a United Nations mechanism,
requires all members of the international
community, including Governments, civil society
and private sectors, to pool their efforts and
swiftly mobilize the financial resources necessary
to activate it.
“In that context, we suggest the
proclamation of 20 December of each year as the
8

world day for the fight against poverty, in
commemoration of the date of the General
Assembly’s adoption of the resolution
establishing the Fund and in order to enshrine the
concept of solidarity as a permanent universal
value in international relations. We also welcome
any initiative in support of the activation of the
Fund. In that regard, we take special note of the
initiative of President Luiz Inácio Lula da Silva
of the Federal Republic of Brazil.
“Tunisia’s sustained efforts to provide
optimum conditions for the hosting of the second
phase of the World Summit on the Information
Society on 16 to 18 November 2005 are also
being undertaken in that context. We called for
the convening of such a summit in 1998, based on
our conviction that, today more than ever before,
our world needs to establish a solidarity-based
digital partnership, allowing all countries to be
integrated into the international information
society. In that way, we hope to achieve a more
just and balanced approach as a strong
development and cultural bridge between the
countries of the world, in fulfilment of the goals
and principles of the Millennium Summit.
“I should like to take this opportunity to
reiterate my earlier invitation to heads of State
and Government, to representatives of civil
society and the private sector and to other
international organizations, extended at the first
phase of the World Summit on the Information
Society held in Geneva in December 2003, to
participate actively in the Tunis Summit in order
to ensure its success and to achieve the prosperity
and well-being of all humankind.
“The General Assembly’s adoption of the
Tunisian proposal to proclaim 2005 the
International Year of Sport and Physical
Education was a recognition of the importance of
those two activities in strengthening the bonds of
friendship, cooperation and rapprochement
among peoples and in further disseminating peace
and development throughout the world. We are
convinced that all countries recognize the noble
dimensions of the proclamation and will spare no
effort to formalize it within their national
programmers next year.
“The increasing danger of the phenomenon
of terrorism in our times requires greater
international coordination in resisting that
scourge and averting its threats by treating its
root causes, finding just solutions to several
outstanding international problems, and curbing
poverty, exclusion and marginalization in the
world. Tunisia is convinced that international
relations can prosper and develop only in a
climate of dialogue, entente and solidarity,
eschewing fanaticism, extremism and the dangers
of discord and warfare and in a context of justice,
mutual respect and equitable cooperation among
individuals, groups and peoples. Thus, security,
peace and stability may prevail throughout the
world and humankind may look to the future with
the utmost confidence, optimism and ambition.”